United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Abilene, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1205
Issued: December 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 22, 2013 appellant filed a timely appeal from a March 22, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
February 3, 2013.
FACTUAL HISTORY
Appellant, a 54-year-old mail handler, filed a claim for benefits on February 4, 2013
alleging that she injured her right wrist, right knee and lower back when she fell on
February 3, 2013.
1

5 U.S.C. § 8101 et seq.

In an attending physician’s report dated February 4, 2013, it was listed that appellant
sustained a sprained left wrist, contusion of the right knee and lower back strain on
February 3, 2013. The form was signed by Dusty Meeks, a registered nurse. Appellant also
submitted a February 11, 2013 Texas Workers’ Compensation status report, signed by a nurse
practitioner. It noted that she sustained a left wrist, contusion of the right knee and lower back
strain on February 3, 2013.
On February 14, 2013 OWCP advised appellant that it required additional factual and
medical evidence to determine whether she was eligible for compensation benefits. It asked her
to submit a comprehensive medical report from a treating physician describing her symptoms
and the medical reasons for her condition. The physician was to state an opinion as to whether
her claimed condition was causally related to her federal employment and a diagnosis. OWCP
requested that appellant submit the additional evidence within 30 days.
Appellant submitted a February 26, 2013 form nurse report from Harris Methodist
Occupational Health, which advised that she sustained a right wrist sprain, lumbar strain and
contusion/strain of her right knee, but did not indicate the date of injury. She underwent x-rays
of her right wrist and lumbar spine on February 26, 2013 which showed no acute bony
abnormality. In a Form CA-17 report dated February 26, 2013, it was indicated that appellant
had sustained a contusion/strain of her right knee and outlined work restrictions. The form
contains an illegible signature from a physician but did not list the date of injury.
The record reflects that on August 13, 2012, prior to the claimed injury, appellant
underwent surgery for excision of a ganglion cyst and extensor tenosynovectomy of her right
wrist. The procedure was performed by Dr. John S. Badylak, a specialist in orthopedic surgery.
By decision dated March 22, 2013, OWCP accepted that the February 3, 2013 incident
occurred as alleged. It denied appellant’s claim finding that she failed to submit sufficient medical
evidence from a physician on the issue of causal relation.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.6 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
ANALYSIS
OWCP accepted that appellant fell on her wrists on February 3, 2013. The question of
whether an employment incident caused a personal injury can only be established by probative
medical evidence.10 Appellant has not submitted rationalized, probative medical evidence to
establish that the February 3, 2013 employment incident caused a diagnosed injury.
Appellant stated on her Form CA-1 that she injured her right wrist, right knee and low
back when she fell on February 3, 2013. She did not submit evidence from a physician that
reflects an accurate history of the accepted incident, a firm medical diagnosis of her condition or
addresses how her condition was causally related to the February 3, 2013 work incident. The
record reflects that appellant underwent surgery on August 13, 2012, prior to the accepted
incident. None of the form reports, diagnostic test results or hospital treatment records provide a
physician’s opinion pertaining to causal relationship. Therefore, appellant failed to provide
5

John J. Carlone, 41 ECAB 354 (1989).

6

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

7

Id.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

Carlone, supra note 5.

3

medical evidence that explains how the work incident of February 3, 2013 caused or contributed
to the claimed right wrist, right knee or low back conditions.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.11 The medical reports of record do not address whether she
injured her right wrist, right knee or low back by the February 3, 2013 work incident.
Appellant submitted reports and notes signed by nurse practitioners. Healthcare
providers such as a nurse, acupuncturist, physician’s assistant and physical therapist are not
defined as a “physician” under FECA. These reports do not constitute competent medical
evidence to establish a medical condition, disability or causal relationship.12 These reports are
insufficient to satisfy appellant’s burden.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. The Board finds that she did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury in the
performance of duty on February 3, 2013.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

4

ORDER
IT IS HEREBY ORDERED THAT the March 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

5

